Case 1:17-cr-00232-EGS Document 129-14 Filed 10/24/19 Page 1of3

-1 of 3-

FEDERAL BUREAU OF INVESTIGATION

FD-302 (Rev. 5-8-10)

 

Date of entry 11/01/2018

Lisa Page was contacted at the offices of Arnold & Porter, 601
Massachusetts Avenue, N.W., Washington, D.C. Page was accompanied by
attorney Amy Jeffress, as well as an associate of the firm. Present for
the interview was Senior Assistant Special Counsel (SASC) Brandon Van
Grack, SASC Zainab Ahmad, and Assistant Special Agent in Charge (ASAC)
William E. McCausland. After being apprised of the official identities of
the interviewers, Page provided the following information:

{NOTE: At the outset of the interview, Page and her attorneys were
shown two documents: an email dated 2/10/2017 from Peter Strzok to Page
with an attached FD-302; and a two page document listing text messages.
Upon completing their review of these documents, Page provided the
following: }

Page stated that on 1/23/2017, a ‘pre-meeting’ was held at FBIHQ to
discuss the next day’s proposed interview of National Security Advisor
Michael Flynn. Among those present for the 1/23/2017 meeting were Dave
Bowdich, Jen Boone, QM, strzok, Trish Anderson, and Andrew McCabe.

Following the interview of Flynn on 1/24/2017, a debriefing took place
in McCabe’s office at FBIHQ. Page believes that among those present were
fF tsti‘i‘C*r Strzok, Jon Moffa, McCabe, Bill Priestap, possibly Bowdich,
GMM sand Anderson, and definitely Jim Baker. Page recalled that in the
course of the debriefing, the two individuals who interviewed General
Flynn, Strzok and | stated they didn’t believe he (Flynn) was
lying, but were “torn on it.” Indications of deception by Flynn in their
interaction with him had been hard to see. Their view was that, if he
(Flynn) was a liar, he was a good one. As the discussion continued, McCabe
was not critical of Strzok or According to Page, McCabe had no
interest in ‘jamming up’ Flynn. At no point in time did McCabe say “Fuck
Flynn.”

Page stated that McCabe never pressured Strzok or a in their
drafting of the FD-302 of the interview of Flynn. Rather, the FD-302 was
consistent with what was discussed in the debriefing. With respect for
Strzok and a. McCabe told them to ‘write up what you’ve got.’ Page

Investigationon 10/25/2018 Washington, District Of Columbia, United States (In Person)

ty MCCAUSLAND WILLIAM E

 

 

 

This document c i ither rec! dations nor conclusions of the FBI It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency.

DOJSCO-700022316
Case 1:17-cr-00232-EGS Document 129-14 Filed 10/24/19 Page 2 of 3

FD-302a (Rey. 05-08-10)

—— ee Interview of Lisa Page ,On 10/25/2018 . Page 2 of 3

noted that because both agents were very experienced and Strzok in
particular was so senior and well-respected, nobody in the room questioned
their assessment. McCabe expressed no hostility towards agents in the 1/24
/2017 meeting.

 

{NOTE: Page was asked about certain text messages exchanged with Peter
Strzok and shown to her. Her responses are as follows:}
In the text message from 1/24/2017, “denying it all” pertained to General
Flynn’s response to questions in his interview as to whether his
conversation with the Russian Ambassador pertained to sanctions.
In the text message from 1/24/2017, “faith in ffand my assessment” was
described by Page as a casual conversation in which Strzok stated that he
and fF were giving their read out on their interview with Flynn and
asked that everyone have faith in how they ‘read it.’ No one in FBI
management questioned Strzok and Po assessment. However, Page, in
casual conversation, had pushed Strzok on whether he was certain.

In the text message from 1/24/2017 mentioning “disagreement,” Page
stated there was no disagreement between McCabe and the agents. Rather, it
was Strzok describing his own internal thinking.

In the text message of 1/24/2017, “finding it hard” was Strzok trying
to reconcile whether Flynn believed he was lying in his interview.

In the text message of 1/25/2017, “it was clear you both felt strongly”
pertained to Strzok and

Page didn’t recall whether she took part in editing the FD-302 of the
Flynn interview, but upon seeing a text message and the email of 2/10/2017
she believes she must have seen it at some point in the process. Page
stated that if she had made any edits to the FD-302, they were merely
grammatical edits as part of a peer review and not substantive. As Page
put it, with no substantive knowledge she could make no substantive edits.
Her edits would likely have been done by hand and handed back. At no point
in time did Page consult with McCabe on edits, nor was she ever requested
by McCabe to make edits or changes to the FD-302. She doesn’t recall any
objections from Strzok or ae her edits. Page stated that it was
not unusual for Strzok to ask her to review important documents he was
Grafting to ensure the use of proper grammar and therefore would not have
been out of the ordinary for Strzok to have given her a draft FD-302 to
look at.

{NOTE: Page was asked about certain text messages exchanged with Peter
Strzok and shown to her. Her responses are as follows: }

DOJSCO-700022317
’ Case 1:17-cr-00232-EGS Document 129-14 Filed 10/24/19 Page 3 of 3

FD-302a (Rev. 05-08-10)

Continuation of FD-302 of a Interview of Lisa Page ,On 10/25/2018 page 3 Of 3

In the text message of 2/10/2017, Page was unsure what “considering
what you said” meant.

 

 

The text of 2/10/2017 containing “Gave my edits to Bill” likely
referred to Bill Priestap. Page stated that she possibly tried to return
her peer review document to Strozk, whose door may have been locked. In
that instance, she would have left the document in Priestap’s office. Page
had no specific recollection of Priestap wanting to see any edits.

Page could not recall any details regarding the 2/10/2017 text
containing “I’m not asking you to edit it this weekend.”

DOJSCO-700022318
